Citation Nr: 1513703	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  11-17 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, to include osteoarthritis of the knees.  


ATTORNEY FOR THE BOARD


T. S. Kelly, Counsel 

INTRODUCTION

The Veteran, who is the appellant, had active service from May 1960 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee.  

In July 2014, the Veteran withdrew his request for a Central Office Board hearing in Washington, DC.  In December 2014, the Veteran indicated that he was pursuing this appeal on a pro se basis.  

In November 2014 letters, the Veteran raised the issues of entitlement to service connection for glaucoma, high blood pressure and acid reflux.  These matters are referred to the RO for the appropriate action. 


FINDINGS OF FACT

1.  Symptoms of a bilateral knee disorder were not chronic in service. 

2.  Symptoms of a bilateral knee disorder were not continuous since service. 

3.  Degenerative joint disease of the knees did not manifest in service or to a compensable degree within one year of service separation.

4.  The currently diagnosed degenerative joint disease of the knees is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO, in a January 2011 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.  No additional pertinent evidence has been identified by the claimant. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion be obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed disability is related to his military service is his own conculsionary generalized lay statements, which are unsupported by the evidence of record.  Further, there is evidence which weighs against the claim (discussed below), including treatment records currently on file.  Accordingly, the Board finds that referral for a VA medical examination is not warranted. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments and through a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection-General Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends that he is entitled to service connection for a bilateral knee disorder due to injuries he received from hitting his knee when checking gas fuel tanks on the wings of the aircrafts.  The Veteran contends that these repeated incidents led to his current bilateral knee disability.

The Veteran's service treatment records (STRs) are silent for a diagnosis of, or reference to, a bilateral knee disability.  On a March 1963 report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had a trick or locked knee; arthritis or rheumatism; bone, joint or other deformity; or lameness.  At the time of a July 1963 Integration Program physical examination, normal findings were reported of the lower extremities.  On his July 1963 report of medical history, the Veteran again checked the "no" boxes when asked if he had or had ever had a trick or locked knee; arthritis or rheumatism; bone, joint or other deformity; or lameness.  At the time of the Veteran's March 1964 service separation examination, normal findings were again reported for the lower extremities.  

Post-service treatment records make no reference to any knee problems until many years following service.  Private treatment records reveal that in December 1999 the Veteran was seen with complaints of left leg pain.  Examination performed at that time revealed that the medial knee was painful.  The Veteran stated that he was unaware of any knee injury.  December 1999 x-rays studies showed no abnormality, with the physician indicating that it was probably medial meniscal in origin.  In a May 2009 VA treatment record, a notation of osteoarthritis involving the knee was listed in the history section.  However, x-rays performed on the left and right knees in September 2010 revealed that the osseous structures, cartilage spaces, and soft tissues were normal.  In November 2010, the Veteran was seen with complaints of bilateral knee catching pain, stiffness, locking grinding sensation, and instability.  In February 2011, the Veteran was diagnosed as having mild degenerative joint disease in both knees.  

At the time of a September 2011 VA general medical examination, the Veteran reported that while in service he would check gas levels and climb stairs and hit his knees during the process.  He attributed his knee injuries to checking fuel gauges daily.  Following examination, a diagnosis of bilateral patellofemoral syndrome was rendered.   

The Board finds that the weight of the evidence is against the conclusion that the Veteran's current bilateral knee disorders, including arthritis, had their onset in service or the one year presumptive period following service.  While the Veteran reports that his knee disorders had their onset in service, there is no record of any injury or knee complaints in the service treatment records.  The March 1964 service separation examination showed normal findings for the lower extremities.  Post-service treatment records confirm that the Veteran did not have knee problems until 1999, more than 34 years following his separation from service; therefore, the evidence does not reflect an in-service knee disorder or evidence of arthritis within the one year period following service.  

As to the Veteran's reports that he has had knee problems ever since his period of service, the Board finds that the contemporaneous evidence shows that the Veteran did not report having knee problems at the time of his separation from service.  The separation examination showed normal findings for the lower extremities on examination.  Moreover, the Veteran did not report having any knee problems at the time of visits for other health problems prior to 1999.  A July 1994 private outpatient record shows that the Veteran came in for a physical and reported that the past medical history was not significant for any illness with the exception of a concussion in 1985.  It was noted that he did exercise with walking on a regular basis.  No knee symptoms were reported at the time of private physicals in February 1997 and December 1989.  Furthermore, when seen for complaints of left leg pain in December 1999, the Veteran could not identify any left knee injury nor did he indicate that his left knee problem was due to an in-service injury or any event during service.  Moreover, on his initial application for compensation, received in December 2001, the Veteran did not report having knee problems.  

This suggests to the Board that there was no pertinent knee symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a knee disorder at the time of the 2001 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from a knee condition since service, or the lack of knee symptomatology at the time he filed the claim, or both.  

This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed knee disorder is related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of knee symptoms since service are not credible.

The Veteran himself has related his knee disorders, to include degenerative joint disease, to his active service.  While the Veteran, as a lay person, is competent to describe observable symptoms such as pain and while lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to the etiology and onset of the claimed knee disability, to include degenerative joint disease, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377, n.4 (lay persons not competent to diagnose cancer).  Lay statements on the question of relating the current degenerative joint disease or any other knee disorder to service are not competent in the present case, because the Veteran is not competent to state that this disease was incurred in service.  See Davidson, 581 F.3d at 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4 (2011).  Such diagnoses require clinical or diagnostic testing such as x-ray examination and require knowledge of the complexities of the musculoskeletal system and the various causes of degenerative joint disease that the Veteran is not competent to address.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current knee disorders to his period of service.  He has not provided either competent medical evidence or a competent opinion to support this claim.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a bilateral knee disorder on both a direct and presumptive basis.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral knee disorder, to included degenerative joint disease, is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


